                      Case 2:18-cv-00010-JCM-VCF Document 91 Filed 09/13/21 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                    ***
                 7    ISABEL TORRES,                                         Case No. 2:18-CV-10 JCM (VCF)
                 8                                           Plaintiff(s),                  ORDER
                 9           v.
               10     BODEGA LATINA CORPORATION,
               11                                          Defendant(s).
               12
               13            Presently before the court is the matter of Torres v. Bodega Latina Corp., case
               14     number 2:18-cv-00010-JCM-VCF.
               15            On August 13, 2021, the parties informed the court of an impending settlement (ECF
               16     No. 90). The court previously continued the trial of this matter to a calendar call and trial
               17     date of October 13, 2021 and October 18, 2021, respectively. The court now VACATES
               18     these dates and ORDERS the parties to file a stipulation of dismissal within 15 days of this
               19     order or to file a motion for trial setting.
               20            IT IS SO ORDERED.
               21            DATED September 13, 2021.
               22
                                                                     __________________________________________
               23                                                    UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
